Citation Nr: 1139741	
Decision Date: 10/26/11    Archive Date: 11/07/11

DOCKET NO.  05-31 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for arteriosclerotic heart disease, claimed as secondary to service-connected sleep apnea.  

2.  Entitlement to service connection for residuals of a cerebrovascular accident with right side weakness, claimed as secondary to service-connected sleep apnea.

3.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

S.J. Janec, Counsel


INTRODUCTION

The appellant served in the Naval Reserve from December 1966 to December 1967 and on active duty from December 1967 to August 1968.  

These matters come before the Board of Veterans' Appeals (Board) from rating decisions of the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appellant testified before the undersigned at a September 2009 personal hearing at the RO.  A transcript has been associated with the file.  In January 2010, the Board remanded the claim for further evidentiary development.  In a June 2011 rating decision, the RO granted service connection for hypertension, angina, tinnitus, and hearing loss.  This is considered a full grant of the benefit sought on appeal for those matters.  Hence, those issues are no longer in appellate status and will not be addressed herein.  The remaining three issues noted on the initial page of this decision remained denied.  At this time, the Board is satisfied that the requested development has been accomplished and will address the merits of those issues in this decision.  See Stegall v. West, 11 Vet. App. 268 (1998) (as a matter of law, a remand by the Board confers on the Veteran the right to compliance with the remand orders).  


FINDINGS OF FACT

1.  Arteriosclerotic heart disease was aggravated by service-connected PTSD.  

2.  A cerebrovascular accident was initially demonstrated many years after active duty, and the most probative evidence reflects that the disability is not related to, nor aggravated by an incident in service or service-connected sleep apnea.  

3.  Throughout the appeal, the Veteran's PTSD is productive of no more than occupational and social impairment with reduced work efficiency and intermittent periods of inability to perform occupational tasks due to characteristic symptomatology.  


CONCLUSIONS OF LAW

1.  Arteriosclerotic heart disease was aggravated by service-connected PTSD.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309(a), 3.310 (2011).  

2.  A cerebrovascular accident was not incurred in or aggravated by active service, may not be presumed to have been incurred in or aggravated by active service, and is not proximately due to or aggravated by service-connected sleep apnea.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309(a), 3.310 (2011).  

3.  The criteria for an initial rating in excess of 50 percent rating for PTSD have not been met during the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.130, Diagnostic Code 9411 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist the veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  

Duty to Notify

The notice requirements of the VCAA require VA to notify the veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; what subset of the necessary information or evidence, if any, the VA will attempt to obtain; and a general notification that the claimant may submit other evidence that may be relevant to the claim.  The requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  

The appellant's claim was initiated shortly after the VCAA was enacted and initial letters were not in accordance with current case law.  In a letter dated in March 2010, after the rating decision on appeal, the appellant was provided with compliant notice regarding what information and evidence is needed to substantiate a claim for entitlement to service connection and an increased rating, as well as what information and evidence must be submitted by the appellant, what information and evidence will be obtained by VA, and the need to advise VA of, or submit any further medical evidence relevant to, the claims.  He was also advised of how disability ratings and effective dates are assigned.  

The Board finds that any deficiency with respect to the timing of the notice provided is harmless.  The notices discussed above fully complied with the requirements of 38 U.S.C.A. § 5103, 5103A and 38 C.F.R. § 3.159, and the appellant was fully informed of the evidence that was needed to support his claims.  Moreover, following the notice, the RO readjudicated the appeal, most recently in the June 2011 Supplemental Statement of the Case.  Thus, the Board concludes that there is no prejudice to the appellant due to any defect in the timing of the notice.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case or a supplemental statement of the case is sufficient to cure a timing defect).  

The Board also observes the Court's holding in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which focuses on VCAA notice requirements in an increased rating case.  However, this case was overturned in part by the Federal Circuit.  See Vazquez-Flores v. Shinseki, 580 F.3d. 1270 (2009).  Accordingly, the Board finds that the duty to notify provisions have been satisfactorily met, and neither the appellant nor his representative has pointed out any specific deficiency to be corrected.  

Duty to Assist

The information and evidence that have been associated with the claims file includes the appellant's service treatment records, VA treatment records, VA examination reports and opinions, lay statements, and the appellant's statements and personal hearing testimony.  The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  

There are several VA examination reports in the claims file.  The Board finds that the relevant examination reports reflect that the examiners reviewed the appellant's past medical history, including the service treatment records, documented his current medical conditions, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and with supporting rationale.  Additionally, there is sufficient discussion of the relevant rating criteria for PTSD to evaluate that disability.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  The Board therefore concludes that the medical examinations and opinions of record are adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Consequently, the Board finds that VA's duty to assist has also been met in this case and another remand is not necessary.  See Stegall, supra.  

Analysis

Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in active service or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2011).

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

Certain chronic disabilities, such as arteriosclerotic heart disease and brain hemorrhage, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a) (2011).  

Secondary service connection may be granted for a disability, which is proximately due to, the result of, or aggravated by, an established service-connected disorder. 38 C.F.R. § 3.310 ; Allen v. Brown, 7 Vet. App. 439   (1995). Secondary service connection includes instances in which an established service-connected disorder results in additional disability of another condition by means of aggravation. Allen. 

The Board notes that 38 C.F.R. § 3.310 , the regulation which governs claims for secondary service connection, was amended during the pendency of this appeal, effective October 10, 2006. The current 38 C.F.R. § 3.310(b)  sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Given what appear to be substantive changes, and because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310  in effect before the change, which version favors the claimant. 

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status do not constitute competent medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

It is the responsibility of the Board to determine the probative weight to be ascribed as among multiple medical opinions in a case, and to state reasons or bases for favoring one opinion over another.  Winsett v. West, 11 Vet. App. 420, 424-25 (1998).  If all the evidence is in relative equipoise, the benefit of the doubt should be resolved in the appellant's favor, and the claim should be granted.  However, if the preponderance of the evidence is against the claim, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   

Here, the appellant's service treatment records do not show any treatment for, or a diagnosis of, arteriosclerotic heart disease or a cerebrovascular accident.  Post-service medical records show that the appellant has been diagnosed with these disabilities several decades after his separation from service.  Moreover, the appellant has not submitted any medical evidence positing a relationship between his arteriosclerotic heart disease and/or a cerebrovascular accident and his military service.  In the absence of clinical findings of either of these diseases during a period of service or within a year of discharge, or competent evidence relating the currently-diagnosed disabilities to service, the Board concludes that service connection on a direct basis must be denied.  In reaching this decision, the Board observes that a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or disease was incurred in service, which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The appellant has, in the alternative, asserted that his arteriosclerotic heart disease and residuals of a cerebrovascular accident are secondary to his service-connected sleep apnea.  He was provided with VA examinations in April 2003 and August 2003 to determine whether his service-connected somnambulism (sleep walking) or sleep apnea caused or aggravated his arteriosclerotic heart disease and residuals of a cerebrovascular accident.  The April 2003 VA examiner concluded that there was no relationship between somnambulism and the claimed conditions.  The August 2003 VA examination report indicated that sleep apnea did not cause arteriosclerotic heart disease and/or residuals of a cerebrovascular accident, but indicated that the sleep apnea could have aggravated those conditions.  In January 2010, the Board remanded the case for another examination and opinion on those questions since the August 2003 statement was not definitive.  

Upon VA examination in March 2010, the examiner concluded that it was less likely that the appellant's arteriosclerotic heart disease or residuals of a cerebrovascular accident were proximately due to the service-connected sleep apnea.  It was also concluded that it was less likely that the disabilities were aggravated by the sleep apnea.  It was explained that there are a myriad of factors that dictate the development of arteriosclerotic heart disease, and sleep apnea was not one of them.  This opinion has been accorded significant probative value because it was based on a full review of the record, a thorough examination, and a discussion of relevant scientific journal articles.  See Winsett, supra.  Consequently, the Board concludes that service connection is not warranted for either of those disabilities as secondary to the service-connected sleep apnea.  

To the extent that the appellant asserts that his heart disease and stroke residuals are aggravated by his service-connected sleep apnea, he is not shown to have any medical expertise.  Hence, his statements are insufficient upon which to base a grant of service connection.  See Espiritu, supra.  

The Board finds that the most probative evidence is against the appellant's claim for service connection for residuals of a cerebrovascular accident, as secondary to service-connected sleep apnea.  As such, the benefit-of-the-doubt rule does not apply, and this claim must be denied.

Notably, the March 2010 VA examination report does include an opinion that links the veteran's arteriosclerotic heart disease to his service-connected PTSD. Specifically, it was noted that the Veteran had PTSD and that it was most likely that it was causing a great aggravation of his heart disease. As noted above, the examiner based his opinion on a thorough review of the record, a physical evaluation and a discussion of scientific research.  There is no evidence on file which contradicts this opinion.  Service connection for arteriosclerotic heart disease based on aggravation by service-connected PTSD is warranted. 

Increased Initial Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2011).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the current appeal arises from the initially assigned rating for a disability, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119, 126 (1999) (appeals from original awards are not to be construed as claims for increased ratings).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

The regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  

The appellant's service-connected PTSD is currently rated 50 percent disabling under the provisions of Diagnostic Code 9411 of the Schedule for Rating Disabilities, 38 C.F.R. § 4.130 (2011).  Diagnostic Code 9411 provides that a 50 percent disability rating is in order when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is in order when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.   

A 100 percent disability rating is in order when total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).  

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM IV), page 32].  A GAF score of 41 to 50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 indicates the examiner's assessment of moderate symptoms (e.g., a flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well and having some meaningful interpersonal relationships.  

While the Rating Schedule does indicate that the rating agency must be familiar with the DSM IV, it does not assign disability percentages based solely on GAF Scores.  See 38 C.F.R. § 4.130 (2011).  Rather, GAF scores are but one factor to be considered in conjunction with all the other evidence of record.  

Service connection for PTSD has been established effective from October 31, 2000.  The appellant contends that he is entitled to a rating higher than 50 percent for the disability.  He has undergone four VA examinations in conjunction with his claim.  

Upon VA examination in July 2001, the appellant reported severe sleep deprivation but denied hallucinations and was able to give coherent responses to questions.  He reported being depressed and indicated that his memory and concentration were variable.  He was dressed appropriately and was alert and oriented times three.  Motor functioning was within normal limits but the appellant reported that he was easily aroused and had a mildly exaggerated startle response.  He denied hallucinations or delusions but endorsed mild suicide ideation without intent or plan.  Memory was intact, and speech was spontaneous and goal-directed.  He had limited insight into his behavior.  He had remained married for more than 30 years and had good relationships with his children.  The examiner noted that the appellant's responses on psychological testing were often seen in individuals attempting to feign serious mental illness.  The assessment was anxiety disorder and his GAF was noted to be 50 currently and 60 in the past year.  

Upon VA examination in April 2003, the appellant was alert and oriented times three; his mood was depressed and his affect was full with intermittent tearfulness.  There was no evidence of psychosis and thought processes were logical and goal-directed.  Speech was of normal rate and rhythm.  Psychomotor activity was within normal limits.  His appearance was casually groomed and dressed with good eye contact.  Insight and judgment were intact.  He had occasional fleeting suicidal ideation.  He reported flashbacks on a variable basis and infrequent panic attacks.  He was hypervigilant.  He remained married and had good relationships with his children although he reported increased isolation.  The assessment was PTSD and his GAF was reported to be 55.  Similar findings were made upon VA examination in August 2003.  

Upon VA examination in April 2010, the examiner reviewed the appellant's claims file and noted GAF scores that ranged from 50 to 55 from 2003 to 2009.  Clinical evaluation revealed severe depressive symptoms with tearfulness, anhedonia, sleep disturbance, lack of motivation.  It was noted that he had been married for 40 years, had three children and three grand children.  His wife reported that he had been more difficult to live with, more withdrawn and less social.  He did continue to go hunting with friends, maintained employment with a veterans organization, and went to some athletic events.  His mood was described as labile and very emotional; he had difficulty with serial sevens but was oriented to time, place and person.  His thought process was unremarkable and judgment was within normal limits.  He had severe sleep disturbance and panic attacks occasionally.  He got up numerous times to check the locks on the house and the gate in his yard.  He had been having more suicidal thoughts but denied plan or intent.  His impulse control was fair; he was able to maintain minimal personal hygiene without problems with his activities of daily living.  His memory had worsened and he no longer trusted himself to do paperwork at his job and turned it over to others.  He also reported increased irritability and aggressive behavior.  However, it was noted that he had not missed any time from work in the past 12 months due to his PTSD and the appellant stated that he feared not being able to continue working.  The assessment was PTSD and depressive disorder.  His GAF was 55.  

Based on these findings, the Board finds that the criteria for the next higher 70 percent schedular rating have not been met at any time during the appeal period.  As noted above, a GAF score of between 51 and 60 indicates only moderate symptoms or moderate difficulty in social, occupational, or school functioning.  Thus, while there is evidence showing occupational and social impairment with reduced reliability and productivity due to characteristic symptomatology, on balance, the preponderance of the evidence is against the claim for a higher rating to 70 percent.  The appellant has maintained gainful employment, a steady marriage relationship, positive relationships with children and grandchildren, and his activities of daily living.  The Board observes that the appellant has a significant sleep disorder that also affects his ability to function adequately; however, this disability is separately rated as 50 percent under Diagnostic Code 6847.

In sum, the symptoms experienced by the appellant are more akin to the criteria for the 50 percent rating - depressed mood, memory loss, anxiety, difficulty with concentration, irritability, and chronic sleep impairment; and did not reflect symptoms associated with a 70 percent rating - suicidal ideations, obsessional rituals that interfered with routine activities, illogical, obscure or irrelevant speech, near-continuous panic or depression affecting the ability to function independently, or an inability to establish and maintain effective relationships.  Additionally, although the appellant has reported difficulty with work responsibilities, it is again noted that he has maintained his employment and does not wish to retire.  He also participates in some leisure activities (e.g., hunting with friends).  His GAF scores of between 50 and 60 throughout the appeal period are consistent with these findings.  Consequently, the Board concludes that the Veteran's symptomatology more nearly approximates the criteria for a 50 percent evaluation throughout the appeal period.  

The Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, under the criteria of Diagnostic Code 9411, a rating higher than 50 percent is not warranted at any time during the appeal period, and the claim for an initial rating in excess of 50 percent for PTSD is denied.  

Finally, the Board notes that the provisions of 38 C.F.R. § 3.321(b)(1) have been considered.  However, in this case, the evidence does not show that the appellant's PTSD presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards so as to warrant referral under 38 C.F.R. § 3.321(b)(1).  Evidence of an exceptional disability picture, such as frequent hospitalization or marked interference with employment has not been demonstrated during the appeal period.  Therefore, consideration of an extraschedular rating is not appropriate.  


ORDER

Secondary service connection for arteriosclerotic heart disease, based on aggravation by service-connected PTSD, is granted.

Service connection for residuals of a cerebrovascular accident, including secondary to service-connected sleep apnea, is denied.  

An initial rating in excess of 50 percent for PTSD is denied.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


